





Exhibit 10.1


June 1, 2016




Sam Marnick


Dear Sam,


I would like to take this opportunity to thank and recognize you for your
performance contributions, effort and results, which have made a positive impact
within the Spirit team.


Effective June 1, 2016, your Executive Compensation will be adjusted as noted
below:


Current Base Salary:                        $430,000
New Base Salary:                        $490,000


Current Short-Term Incentive Plan (STIP):            100%
New Short-Term Incentive Plan (STIP):            N/C


Current Long-Term Incentive Plan (LTIP):            160%
New Long-Term Incentive Plan (LTIP):            190%


Current Total Direct Compensation (TDC):            $1,548,000
Your new Total Direct Compensation (TDC):            $1,911,000


Annual Deferred Compensation:                $100,000


You will be credited an immediate $100,000 in deferred compensation on June 1st,
2016 and will continue to be credited each year on June 1st thereafter as long
as you remain employed by Spirit.


In addition, I would like to award you with a special Board approved LTIP grant
valued at $688,000. Two-year vesting is subject to performance to be assessed by
the Board and CEO prior to vesting. You will receive more detail on your new
grant within the next week.


Once again, thank you and congratulations. I look forward to strong performance
and achieving our goals in 2016 and beyond.


Sincerely,




/s/Larry Lawson
Larry Lawson
President and Chief Executive Officer





